AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet I
                                                      (form modified within District on Sept. 30, 201 9)
                                                                                                                                                     -
                                           UNITED STATES DISTRICT COURT
                                                          Southern District of New York
                                                                                )
               UNITED STATES OF AMERICA                                         )         JUDGMENT IN A CRIMINAL CASE
                                   v.                                           )
                        HENRY VENTURA                                           )
                                                                                          Case Number: 1 :S1 20 CR 10-01 (CM)
                                                                                )
                                                                                )         USM Number: 76366-054
                                                                                )
                                                                                )         Amy Gallicchio
                                                                                )         Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            S1-1
                                     -----"---'--'------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                              Offense Ended
21 USC846 ,841 (b)(1 )(B)          Conspiracy to Dist. & Possess w/lntent to Dist. Fentanyl                       11/30/2019                  S1-1




       The defendant is sentenced as provided in pages 2 through                      5          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

                               ------- •
Ill Count(s) -and
               - -instruments
                   -----'-    open                             is      Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.


                                                                               D,re oflmpositio, of   fadgmk_l.  4/29/2021
                                                                                                                             ~


                                                                               Signature of Judge




                                                                                                 Colleen McMahon, District Court Judge
       USDCSDNY                                                                Name and Title of Judge

       DOCUMENT
                                                                                                                 4/29/2021
       ELECTRONICALLY Fll.ED                                                   Date
       OOC#:      j    I     •'
        DATE FILED:           4\5oQoJ-\
AO 2458 (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment
                                                                                                                                                      -
                                                                                                                Judgment - Page        2       of         5
 DEFENDANT: HENRY VENTURA
 CASE NUMBER: 1:S1 20 CR 10-01 (CM)

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                                     NINTY-SIX (96) MONTHS.




      0    The court makes the following recommendations to the Bureau of Prison s:

            The Court recommends that defendant be incarcerated in a facility in the New York City metropolitan area (but NOT in
            the MCC or MDC), to facilitate family visitation .



      ~ The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at      ----------
                                                  D   a.m .    D   p.m.    on

           D as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Pri sons:
           D    before 2 p.m. on

           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                              to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                             UNITE D ST ATES MA RSHAL



                                                                          By   -   -   -   -    -   --,,-c,-c-c-=~   ,,...,..,.,=-c-=c---===--,--,---=-==c-c-------
                                                                                                       DEPUTY UN ITED ST ATES MA RSHAL
                                                                                                                                               •
AO 245 B (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet 3 - Supervised Release
                                                                                                        Judgment-Page _ _ _ of
DEFENDANT: HENRY VENTURA
CASE NUMBER: 1:S1 20 CR 10-01 (CM)
                                                         SUPERVISED RELEASE
Upon release from impri sonment, you will be on supervised release for a term of:



 Since defendant will be deported after he serves his custodial sentence the Court is NOT imposing a term of supervised
 release . Defendant is admonished that he may not renter the United States without the permission of the United States
 Attorney General.




                                                        MANDATORY CONDITIONS
1.     You must not commit another federal , state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution . (check if applicable)
5.      D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D You must participate in an approved program for domestic violence. (check if applicab le}

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev . 09/19)   Judgment in a Criminal C ase
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                                                                  -
                                                                                                                 Judgment -             Page _ _ 4~   _ of       5
 DEFENDANT: HENRY VENTURA
 CASE NUMBER: 1:S1 20 CR 10-01 (CM)
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                  Fine                      AVAA Assessment*                          JVTA Assessment**
 TOTALS            $    100.00               $                           $                          $                                         $



 D    The detennination of restitution is deferred until
                                                                - - --         -
                                                                                   . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such detennination .

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                     Total Loss***                    Restitution Ordered                       Priority or Percentage




 TOTALS                                $                            0.00              $ _ _ _ _ __            _:0:...:...0.:..0.:c.__
                                           - - - - -- - - - -

 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C . §3612(g).

 D      The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the            D fine          D restitution.
        D    the interest requirement for the         D     fine     D       restitution is modified as follows :

  * Amy , Vicky, and Andy Child Pomoiraph_y Victim Assistance Act of 2018, Pub. L. No . 115-299.
  ** Justice for Victims of Trafficking Act of2015 , Pub. L. No. 114-22.
  *** Findings for the total amount of losses are required under Chapters I 09A , 110, 11 OA, and 113A of Title                             18 for offenses committed on
 or after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                                                 -
                                                                                                        Judgment - Page    5     of        5
 DEFENDANT: HENRY VENTURA
 CASE NUMBER: 1 :S1 20 CR 10-01 (CM)


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows :

 A     ~    Lump sum pay ment of$          100.00                due immediately, balance due


            •     not later than                                     , or
            •     in accordance with
                                         •    C,
                                                    •    D,
                                                                 •    E, or    D F below ; or

 B     •    Payment to begin immediately (may be combined with                DC,      DD, or     D F below); or

 C     D    Payment in equal      _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ _ over a period of
                         (e .g., months or years) , to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ over a period of
                          (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision ; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program , are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                 Joint and Several            Corresponding Payee,
       (including defendant number)                           Total Amount                   Amount                      if appropriate




 D     The defendant shall pay the cost of prosecution .

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant' s interest in the following property to the United States:
       T


 Payments shall be applied in the following order: (I) assessment, (2) restitution principal , (3) restitution interest, (4) AV AA assessment,
 (5) fin e principal, (6) fine interest, (7) community restitution, (8) JVT A assessment, (9) penalties , and ( I 0) costs, including cost of
 prosecution and court costs.
